FROM ANSON.
After a verdict for the State STRANGE, J., arrested the judgment, being of opinion that the fact charged as an offense was one which never could have existed in England, and, therefore, could not be deemed an offense at common law, as no law could be supposed to exist against that which could not be done. And as there was no statute prohibiting it, or if there was, as the indictment did not conclude contra formam, it could not be taken as an offense against the statute law.
From this judgment Mr. Solicitor Troy appealed.
For the reasons given by the Judge below the judgment must be Affirmed. *Page 176 
At the last session of the General Assembly, Thomas Ruffin, Esq., of Raleigh, was elected a Judge of this Court to supply the vacancy occasioned by the death of John Louis Taylor, Esq., late Chief Justice.
At the same session William J. Alexander, Esq., of Charlotte, was elected Solicitor of the Sixth Circuit, vice Joseph Wilson, Esq., who died during the recess. *Page 177 
(283)